Citation Nr: 0107412	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.  The veteran died on January [redacted], 1992.

In March 1992, the Department of Veterans Affairs (VA), 
Regional Office (RO) in Wichita, Kansas, denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant, the surviving spouse of the veteran, perfected 
an appeal therefrom.  In 1993, the Board of Veterans' Appeals 
(Board) remanded the matter for additional development.  In 
May 1994, the Board denied the claim of entitlement to 
service connection for the cause of the veteran's death and, 
also, denied entitlement to service connection for a skin 
disorder for the purpose of accrued benefits.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) affirmed the 
Board's decision.

In the decision of May 1994, the Board also pointed out that, 
in a February 1994 written argument, the appellant's 
representative had maintained that the veteran should have 
been granted a total rating for PTSD for at least 10 years 
prior to his death, and that the veteran had continually 
prosecuted such a claim for at least the last 10 years of his 
life.  The Board found that a claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 had been raised, and 
referred the matter to the RO for appropriate action.  In 
April 1998, the RO denied entitlement to DIC benefits under 
38 U.S.C.A. § 1318, and the appellant perfected this appeal 
therefrom.

In a brief on appeal, the appellant's representative has 
argued that a claim of entitlement to accrued benefits is 
before the Board.  However, as previously noted, in May 1994 
the Board denied entitlement to accrued benefits based upon a 
claim pending at the time of the veteran's death, and the 
Court affirmed the denial.  There is no other accrued 
benefits claim in appellate status.  

In the brief on appeal, the appellant's representative also 
requested that the claim of entitlement to service connection 
for the cause of the veteran's death be reopened. The issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death has thus been raised, and that 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.

2.  The veteran died on January [redacted], 1992; prior to his 
demise, service connection was in effect for PTSD, rated as 
70 percent disabling, and hemorrhoids, rated as zero percent 
disabling.

3.  The veteran was not in receipt of a 100 percent 
disability rating for 10 years or more prior to his death.

4.  The evidence does not establish that the veteran would 
have been entitled to receive compensation to 100 percent for 
service-connected disability for a period of 10 years or more 
but for clear and unmistakable error in rating decisions of 
August 1951, December 1955, December 1964, August 1978, and 
February 1982.  


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is not warranted.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to DIC pursuant to 
38 U.S.C.A. § 1318.  Review of the record shows that VA has 
made reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim and that no 
additional development is warranted.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

A statute provides that VA shall pay dependency and indemnity 
compensation to the surviving spouse of a deceased veteran 
described in this section in the same manner as if the 
veteran's death were service connected.  The deceased veteran 
must have been a veteran who died, not as the result of his 
own willful misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that either (1) was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years of the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).

Prior to a recent amendment, a regulation, 38 C.F.R. § 3.22 
also provided that benefits authorized by 38 U.S.C.A. § 1318 
shall be paid to a deceased veteran's surviving spouse in the 
same manner as if such veteran's death is service connected 
when the following conditions are met:

(1) The veteran's death was not caused by his willful 
misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that either (i) was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.

A recent amendment to 38 C.F.R. § 3.22 which defines the term 
"entitled to receive," does not apply in the instant case, 
because it is less favorable to the appellant's claim.  See 
65 Fed. Reg. 1544-45 (Jan. 11, 2000); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Prior to March 4, 1992, a regulation provided that issues 
involved in a survivor's claim for death benefits would be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 19.196 
(1991).  However, effective March 4, 1992, the applicable 
regulation provides that except with respect to benefits 
under the provisions of 38 U.S.C.A. § 1318 and certain cases 
involving individuals whose VA benefits have been forfeited 
for treason or for subversive activities, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2000) (emphasis 
supplied).

The Court has held that, for claims filed prior to March 4, 
1992, showing clear and unmistakable error (CUE) in a 
decision during the veteran's lifetime denying a total 
disability rating was not the only way to demonstrate 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318, in a case where the statutory duration requirements for 
a total disability rating had not been met.  For claims filed 
prior to March 4, 1992, the surviving spouse was entitled to 
adjudication of her "entitled to receive" claim as though 
it were a claim brought by the veteran prior to his death 
without regard to any prior disposition of the issue during 
the veteran's lifetime; that is, a claimant could also show 
that the veteran was hypothetically entitled to a total 
disability rating for the statutory period.  Carpenter v. 
West, 11 Vet. App. 140, 146-47 (1998).

The holding in Carpenter does not apply in the instant case, 
because the appellant did not file her claim under the 
provisions of 38 U.S.C.A. § 1318 prior to March 4, 1992.

In another case, the Court held that 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 permit a surviving spouse to obtain a 
determination of whether a veteran hypothetically would have 
been "entitled to receive" a total disability rating during 
his lifetime when he had never filed a claim for VA benefits 
and there was, therefore, no final VA decision as to his 
level of disability.  Wingo v. West, 11 Vet. App. 307, 312 
(1998). The holding in Wingo does not apply in the instant 
case, as the veteran had filed a claim for a total disability 
rating during his lifetime.

In sum, in the instant case, entitlement to DIC could only be 
established if:  the statutory duration requirements for a 
total disability rating were met; or the statutory duration 
requirements would have been met except for CUE in a rating 
decision during the veteran's lifetime.

Review of the record shows that in August 1951, the RO, 
effectuating the Board's August 1951 decision, granted 
service connection for an anxiety reaction and rated the 
disability as 10 percent disabling.  The evaluation was based 
on the veteran's service medical records, VA hospital 
reports, and VA field investigation report, which contained 
testimony from the veteran's family and co-workers.  The RO 
characterized the veteran's disability as an anxiety reaction 
manifested by unsatisfactory working conditions, financial 
concerns, and in-service events.  The RO also granted service 
connection for hemorrhoids, rated as noncompensably 
disabling.  The zero percent rating for the hemorrhoid 
disability remained in effect until the veteran's death.

Reports of VA examinations, which were conducted in October 
and November 1995, showed that at that time the veteran was 
employed as a concrete mixer and that he lived with his 
family.  On physical evaluation, findings were essentially 
normal.  The diagnosis was chronic moderate conversion 
reaction manifested by intermittent attacks of pain of the 
right hypochondrium.  By a rating action dated in December 
1955, the RO recharacterized the veteran's disability as a 
chronic conversion reaction and reduced the 10 percent rating 
to zero percent.  

Upon reviewing hospital and outpatient treatment reports 
dated in 1964 showing that the veteran had been admitted for 
a psychophysiologic gastrointestinal reaction after the death 
of his mother but that after treatment he returned to work, 
the RO, in December 1964, rated the disability at zero 
percent, from February 15, 1956, 100 percent pursuant to 
38 C.F.R. § 4.29, from July 21, 1964, and zero percent, from 
September 1, 1964.  

Thereafter, the record shows that the veteran was 
hospitalized for unrelated reasons in 1977, but on admission 
was noted to harbor paranoid ideation regarding his co-
workers.  Inappropriate affect of laughing and smiling while 
describing his prisoner of war experiences, as well as mild 
pressured speech, was noted.  The discharge diagnosis was 
probable paranoid schizophrenia.  The hospital summary stated 
that the veteran could return to prehospitalization 
activities upon discharge.  VA outpatient treatment reports 
from 1977 to 1978 show treatment for complaints of being 
nervous and record an impression of "tense-anxious".

In February 1978, the veteran wrote that he was unable to 
work because of several disorders to include his nervous 
disability.  On VA mental status examination in May 1978, 
marked anxiety with depression stemming from wartime 
experiences was reported.  Otherwise, psychiatric examination 
was normal.  The diagnosis was anxiety reaction with 
depression, moderate severity.  Based on the aforementioned 
examination report, in August 1978, the RO increased the zero 
percent rating to 30 percent, effective August 31, 1977.   

VA outpatient clinical entries dated in 1982 document the 
veteran's continued treatment for flashbacks, nightmares, 
sleeplessness, startle reaction, and depression, and record a 
diagnosis of PTSD.  In December 1981, an examiner reported 
that, as a result of the veteran's hundreds of traumatic 
experiences, many of which came back to him in dreams and 
intrusive memories, the veteran frequently became anxious, 
irritable, had headaches, and was unable to work.  The 
examiner added that, fortunately, the veteran had an 
understanding boss who let him work short hours or make up 
work.  The examiner also stated that the veteran had not been 
able to work full-time, and there was a risk that he would be 
laid off.  He did not believe that the veteran would be able 
to get another job because of his symptoms.  However, a 
January 1982 note reflects that the veteran remained 
employed. 

By a February 1982 rating action, the RO recharacterized the 
veteran's disability as post-traumatic stress neurosis and 
confirmed and continued the 30 percent rating.   

Based on the foregoing, the veteran was not continuously 
rated as totally disabled for 10 years immediately preceding 
his death in January 1992.  The criteria of 38 U.S.C.A. 
§ 1318(b)(1) and 38 C.F.R. § 3.22(a)(2)(i) have thus not been 
met.  Therefore, in order to establish entitlement to DIC, 
the evidence would have to show that the veteran was entitled 
to receive a total disability rating for the 10 years prior 
to his death because rating decisions denying that benefit 
contained CUE.  

As the veteran died in January 1992, the Board must consider 
whether the rating decisions of August 1951, December 1955, 
December 1964, August 1978, and February 1982 were clearly 
and unmistakably erroneous, by not granting a schedular 100 
percent rating or a total rating based on impairment by PTSD 
symptomatology.   

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(2000).
CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).

To find a clear and unmistakable error, it must be determined 
(1) that either the facts known at the time were not before 
the adjudicator or the statutory and regulatory provisions 
extant at the time were incorrectly applied; (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made; and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. at 313.  

A disagreement as to how the facts were weighed or evaluated, 
VA's failure to fulfill the duty to assist, and a change in 
interpretation of a statute or regulation do not constitute 
CUE.  Russell, 3 Vet. App. at 313.  Instead, for a claim of 
CUE to be reasonably raised, the claimant must provide some 
degree of specificity as to what the alleged error is, and, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face, "persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Fugo v. Derwinski, 6 Vet. App. 40, 44 
(1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

VA's 1945 Rating Schedule, as in effect prior to October 1, 
1961, provided that an anxiety state disorder was rated as 
neurasthenia.  Moderate neurasthenia warranted a 10 percent 
rating.  Moderately severe neurasthenia with characteristic 
mental and physical fatigability unrelated to disease process 
or toxic agents, with fairly frequent headaches not due to 
toxemia, uncorrected visual defect, etc., fairly frequent 
prolonged periods of insomnia, or objectively ascertained 
vasomotor instability, approximately neurocirculatory 
asthenia with decided reduction in exercise tolerance, 
productive of considerable social and industrial 
inadaptability warranted a 30 percent rating.  Severe 
neurasthenia with characteristic findings in marked and 
persistent form with definite compatible physical asthenia, 
i.e., loss of weight, circulatory disturbance, vasomotor 
changes, tremors, objectively substantiated and productive of 
severe social and industrial adaptability warranted a 50 
percent rating.  Pronounced neurasthenia with persistent 
insomnia, neuromuscular asthenia, emaciation, gastro-
intestinal atony, with instability, inability to concentrate, 
depression, in symptom combinations that are persistent and 
continuous such as to produce nearly complete social and 
industrial inadaptability warranted a 80 percent rating.  
38 C.F.R. § Part 4, Diagnostic Codes 9101-9105.

In relevant part, from 1961 to 1981, a general rating formula 
for psychoneurotic disorders provided a 10 percent rating 
when symptoms were less than those listed below, with 
emotional tension or other evidence if anxiety productive of 
moderate social and industrial impairment.  A 30 percent 
rating was provided for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 50 percent evaluation was assigned when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was substantially 
impaired; by reason of psychoneurotic symptoms of the 
reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment.  A 70 
percent rating was assigned when the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was seriously impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
pronounced impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted when: the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; the veteran exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
[fantasy], confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § Part 4, Diagnostic Codes 9406-9400 
(effective October 1, 1961).

In the instant case, the appellant maintains that the rating 
decisions prior to 1982 contained CUE, by denying the veteran 
entitlement to a 100 percent rating for PTSD.  However, her 
assertions fail to form the basis of a valid CUE claim.  
Review of the record from 1951 to 1982, to include applicable 
rating determinations, does not demonstrate that either the 
correct facts, as they were known at the time, were not 
before the RO on each occasion or that the statutory or 
regulatory provisions extant at the times in question were 
incorrectly applied.  On the contrary, in each rating 
decision at issue, the RO considered the pertinent evidence 
of record and applied the law in existence at that time.  
Additionally, the medical evidence during the periods in 
question failed to establish that the veteran's mental 
disability was productive of severe or pronounced 
neurasthenia, or manifested by virtual isolation, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities.  The 
evidence also did not establish that the veteran was 
demonstrably unable to obtain or retain employment from 1951 
to 1982.  The evidence showed that he remained employed 
during that period of time.  Given that evidence, the rating 
determinations from 1951 to 1982 did not involve error, much 
less CUE.

The appellant's argument that a December 1981 VA outpatient 
treatment report showed that the veteran was unemployable is 
acknowledged.  However, although the examiner indicated that 
the veteran's PTSD symptoms frequently interfered with his 
employment, the examiner did not report that the veteran was 
unable to obtain or retain employment.  Instead, the examiner 
noted that the veteran had an understanding boss and that, if 
laid off, he did not believe that the veteran would be able 
to obtain other employment.  Also, the reports show that, in 
spite of the veteran's symptoms, in January 1982 he remained 
employed.  Finally, because the appellant's argument amounts 
to no more than disagreement as to how the facts were weighed 
or evaluated in the February 1982 rating action, it cannot 
form the basis of a valid CUE claim.  

The Board also acknowledges the appellant's contention that 
medical reports in 1983 show that the veteran was entitled to 
a total rating based on his PTSD.  Indeed, a VA special 
hospital report dated in January 1983 records a diagnosis of 
PTSD, severe, manifested by depression, traumatic imagery and 
dreams, startle reactions, cognitive impairment, temper 
outburst, sleep disturbance, and motor tremors.  On VA 
examination in April 1983, the veteran reported that he had 
worked from 1963 to 1982, but, after examination, the 
diagnosis was chronic PTSD and, on social and industrial 
survey, a social worker found that the veteran was totally 
incapacitated industrially and severely incapacitated 
socially.  However, any clinical findings after January 1982 
are not germane to the current appeal.  To meet the requisite 
time period prescribed in 38 U.S.C.A. § 1318(b)(1), the 
appellant must show CUE in rating determinations prior to 
January 1982, ten years prior to the date of the veteran's 
death.  A finding that a rating decision after January 1982 
involved CUE by not granting a schedular 100 percent rating 
or a total rating would not show that the veteran was 
entitled to a rating of 100 percent for 10 years prior to his 
death in January 1992 and would not entitle the appellant to 
DIC under the provisions of 38 U.S.C.A. § 1318.

The Board concludes that the veteran was not entitled to 
receive a total disability rating for the 10 years 
immediately prior to his death and the criteria for 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
have not been met. 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



